Order entered December 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01441-CV

                               SUSAN ANN FISHER, Appellant

                                                 V.

                    MEDICAL CENTER OF PLANO, ET AL., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01024-2014

                                            ORDER
       Before the Court is appellant’s December 1, 2014, motion to extend time to file the

reporter’s record. In her motion, appellant requests forty-five days to pay for the reporter’s

record. Because this is an accelerated appeal, we GRANT appellant’s request to the extent that

we extend the time to pay or make arrangements to pay for the reporter’s record for TWENTY

DAYS. Appellant shall provide this Court with written proof of payment or arrangements to pay

for the reporter’s record within TWENTY-FIVE DAYS of the date of this order. The reporter’s

record shall be due TEN DAYS after appellant provides written proof of payment or

arrangements to pay for the reporter’s record.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE